Case: 18-11853   Date Filed: 10/26/2018   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11853
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:15-cv-02002-LSC



THOMAS F. UNDERWOOD,

                                                           Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (October 26, 2018)

Before MARCUS, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 18-11853     Date Filed: 10/26/2018   Page: 2 of 8


      Thomas Underwood appeals the district court’s order affirming the

Commissioner of the Social Security Administration’s decision to deny his

application for disability insurance benefits, pursuant to 42 U.S.C. §§ 405(g),

1383(c)(3). On appeal, he argues that substantial evidence does not support the

administrative law judge’s decision to give parts of his treating physician’s

opinions little evidentiary weight. In addition, he argues that the ALJ’s

determination that he was not credible was not supported by substantial evidence.

We find substantial evidence to support both decisions; therefore, we affirm.

                                          I

      We review a Social Security case to determine whether the Commissioner’s

decision is supported by substantial evidence, but we review de novo whether the

correct legal standards were applied. Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). Substantial evidence is any relevant evidence, greater than a

scintilla, that a reasonable person would accept as adequate to support a

conclusion. Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). If, in light

of the record as a whole, substantial evidence supports the Commissioner’s

decision, we will not disturb it. Id. at 1439. Under this standard of review, we will

not re-assess the facts, make credibility determinations, or re-weigh the evidence.

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).




                                          2
              Case: 18-11853     Date Filed: 10/26/2018   Page: 3 of 8


       The Social Security regulations outline a five-step process the ALJ must use

to determine whether a claimant is disabled: (1) whether the claimant is “engaged

in substantial gainful activity”; (2) if not, whether he “has a severe impairment or

combination of impairments”; (3) if so, whether that impairment, or combination

of impairments, meets or equals the listings in 20 C.F.R. § 404, Subpart P; (4) if

not, whether he can perform his past relevant work in light of his residual

functional capacity (RFC); and (5) if not, whether, based on his age, education, and

work experience, he can perform other work found in the national economy.

Winschel, 631 F.3d at 1178; 20 C.F.R. §§ 404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–

(v).

       At step four of the sequential analysis, the ALJ must determine a claimant’s

RFC by considering all relevant evidence—medical and otherwise. Phillips v.

Barnhart, 357 F.3d 1232, 1238 (11th Cir. 2004). The ALJ must “state with

particularity the weight given to different medical opinions and the reasons

therefor.” Winschel, 631 F.3d at 1179 (citation omitted). An ALJ considers many

factors when weighing medical opinion evidence, including the examining

relationship, the treatment relationship, whether an opinion is well-supported, and

whether an opinion is consistent with the record. 20 C.F.R. § 404.1527(c).

       The ALJ must give a treating physician’s medical opinion “substantial or

considerable weight,” unless the ALJ clearly articulates good cause for discrediting


                                          3
              Case: 18-11853     Date Filed: 10/26/2018   Page: 4 of 8


that opinion. Winschel, 631 F.3d at 1179. “Good cause exists when the:

(1) treating physician’s opinion was not bolstered by the evidence; (2) evidence

supported a contrary finding; or (3) treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Id. (citations and quotations

omitted).

      Substantial evidence supports the ALJ’s determination that Dr. Royster’s

opinions regarding Underwood’s peripheral neuropathy, need to lie down two to

three times per week for one hour, and mental-health impairments were

inconsistent with the totality of the evidence, including his own medical records.

Underwood started seeing Dr. Royster as his primary treating physician in 1992

and created a consistent medical record with him. From 2005, when Underwood

alleged he became disabled, until 2009, when he was last insured, Underwood had

approximately seven appointments with Dr. Royster. None of Underwood’s

medical records during that period, however, mention mental-health problems or

depression. Nor do Underwood’s three other doctors from that time period

mention the debilitating symptoms. The first time Dr. Royster suggested that

Underwood should be considered disabled—an administrative determination

reserved for the Commissioner, 20 C.F.R. § 404.1527(d)(1)—was on March

23,2010, after Underwood’s last insured date.




                                         4
               Case: 18-11853     Date Filed: 10/26/2018    Page: 5 of 8


      In addition, at Underwood’s second hearing before an ALJ, a board-certified

internist and specialist medical doctor testified that neither the peripheral

neuropathy nor the diabetes led to any functional limitations before Underwood’s

last insured date. The ALJ’s decision, issued on remand after a second hearing

was held specifically for further consideration of Dr. Royster’s records and letters,

noted that Dr. Royster’s letters were inconsistent with the medical records

developed from 2005 to 2009. The ALJ further noted that the medical records

were contemporaneous with Underwood’s symptoms and treatment, and thus

deserved more weight.

      The ALJ had good cause to depart from Dr. Royster’s opinions because they

were not supported by his own medical records, by the testifying doctor, or by any

of Underwood’s other medical specialists. See Winschel, 631 F.3d at 1179.

Substantial evidence supports the ALJ’s decision to give parts of Underwood’s

treating physician’s opinions little evidentiary weight, as the physician’s opinions

were inconsistent with his own treatment records, and the medical evidence as a

whole.

                                           II

      Underwood also alleges that the ALJ’s determination that he was not

credible was not supported by substantial evidence. The individual seeking Social

Security disability benefits bears the burden of proving that he is disabled. Moore,


                                           5
               Case: 18-11853     Date Filed: 10/26/2018    Page: 6 of 8


405 F.3d at 1211 (citation omitted). A claimant may establish that he has a

disability through his “own testimony of pain or other subjective symptoms.” Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In such a case, the claimant

must show:

      (1) evidence of an underlying medical condition and either (2)
      objective medical evidence that confirms the severity of the alleged
      pain arising from that condition or (3) that the objectively determined
      medical condition is of such a severity that it can be reasonably
      expected to give rise to the alleged pain.

Id. (quotation omitted). In evaluating a claimant’s testimony, the ALJ should

consider: (1) the claimant’s daily activities; (2) the “location, duration, frequency,

and intensity” of the claimant’s symptoms; (3) “[p]recipitating and aggravating

factors”; (4) the effectiveness and side effects of any medications; and

(5) treatment or other measures taken by the claimant to alleviate symptoms. 20

C.F.R. §§ 404.1529(c)(3), 416.929(c)(3). The ALJ is to consider these factors in

light of the other evidence in the record. 20 C.F.R. §§ 404.1529(c)(4),

416.929(c)(4). If the ALJ discredits the claimant’s testimony regarding subjective

symptoms, she “must clearly articulate explicit and adequate reasons” for doing so.

Dyer, 395 F.3d at 1210 (quotation omitted). Such “credibility determinations are

the province of the ALJ,” and “we will not disturb a clearly articulated credibility

finding supported by substantial evidence.” Mitchell v. Comm’r of Soc. Sec., 771

F.3d 780, 782 (11th Cir. 2014).


                                           6
              Case: 18-11853     Date Filed: 10/26/2018    Page: 7 of 8


      Substantial evidence supports the ALJ’s determination that Underwood’s

subjective symptom complaints were not entirely credible. Underwood testified

that his melanoma treatment caused him to be unable to function normally for a

year, but his medical records report no complaints or issues during that time.

Instead, his specialists reported that Underwood’s scars were healing well and he

reported no pain; his only restriction was to avoid exposure to sunlight. The

objective evidence does not show that Underwood was unable to function normally

for a year during his recovery from melanoma treatment and surgery.

      Underwood also testified that his neuropathy caused hypersensitivity and

pain in his feet and legs; that stress from his melanoma treatment worsened his

diabetes and caused depression and anxiety; and that physical and mental

exhaustion required him to lie down for an hour during the day once or twice a

week. But as we have already explained, none of Underwood’s medical records

note signs of depression or anxiety before the date he was last insured. Likewise,

his medical records do not indicate symptoms of or discussions about neuropathy

or a need to rest for an hour during the day. In fact, Underwood also testified that

his daily routine continued include walks by himself, visits to the store for

groceries, and working at the office with his wife.

      Substantial evidence supports the ALJ’s determination that Underwood was

not credible, as his subjective complaints were inconsistent with the objective


                                          7
              Case: 18-11853   Date Filed: 10/26/2018   Page: 8 of 8


medical evidence from Dr. Royster, his other specialists, his contemporaneous

comments in medical records, and his continued daily routine. Accordingly, we

AFFIRM.




                                        8